Case 1:21-cr-00386-TNM Document 41 Filed 07/09/21 Page 1 of 3
COLOR OF LAW AGENCY So Named:

DISTRICT OF COLUMBIA CIRCUIT
D-U-N-S® number for
District of Columbia Circuit:
D-U-N-S number: XXXXXX277

: . Leave to file GR
Doing Business As

Ayal
United States District Judge

     

Federal Court

 

EVORN, MCFADDEN

UNITED STATES
d.b.a.
USA
A De facto Private Shareholder owned Bankrupt
Foreign for profit governmental services Corporation
Listed as UNITED STATES on Dunn and Bradstreet
Correction: Our Government is a Republic Properly
styled “The United States for America”

Motion for Filing Access

VS,

PAULINE BAUER - VESSEL Case No 24 -cr-386-2
NOW COMES Pauline Bauer CUSIP

compos mentis
By Special Divine Appearance Pauline:Bauer,
One of we the people, Petitioner, Attorney in-Fact
Sui Juris, Jus Soli, a living soul, created by God, a Two copies Emailed and sent
self-governed individual, the woman being registered mail via the USPO.
involuntarily held as surety, an ambassador of Christ,
taking dominion over Juris[diction] of the Land and
Water.

Land, Air, Water - this is LAW

Registered Mail # RF 445 416 463 US

 

NOTICE: DEMAND ACCESS TO CM/ECF E-FILING SYSTEM

Be it known by all parties, known or unknown, disclosed or undisclosed,
THE FACT:

Notice:

USC 18 § 2076: CLERK IS TO FILE: “Whoever, being a clerk willfully refuses or neglects to make or forward any report, certificate,
statement, or document as required by !aw, shall be fined under this title or imprisoned not more than one year, or both”.

USC 18 §2071: Whoever willfully and unlawfully conceals, removes, mutilates, obliterates, or destroys, or attempts to do so, documents
filed or deposited with any clerk or officer of any court, shall be fined or imprisoned not more than three years, or both.

Page 1 of 3
Case 1:21-cr-00386-TNM Document 41 Filed 07/09/21 Page 2 of 3

|, Me, Pauline Bauer the Living Soul, A Creation of God, A Woman, As ONE
people do hereby Demand that | and/ or my Co-Counsel of my choice, have access
to file my document(s) on-line through the CM/ECF E-filing system.

|, Me, Pauline Bauer the Living Soul, requested and was denied access to CM/ECF

to record my documents on the E-filing system on the 9th of June, 2021. | was told the
proper way to file documents was by a living soul at the Courthouse located 333
Constitutional Avenue Washington, DC 20001 or by mail not via e-mail.

|, Me, Pauline Bauer the Living Soul, attempted to have a courier drop my

NOTICE OF SPECIAL DIVINE APPEARANCE,STATUS, STANDING,DOMINION
in the drop box at the courthouse located at 333 Constitution Avenue Washington,
DC 20001 on the 10th of June, 2021. Due to COVID, a receipt for proof of delivery
was not given. This NOTICE was never recorded on PACER as it was date and
time stamped.

|, Me, Pauline Bauer the Living Soul express mailed my NOTICE OF SPECIAL
DIVINE APPEARANCE, STATUS, STANDING, DOMINION By USPS 1-Day overnight
express delivery on the 15th of June, 2021 to the attention of Magistrate Faruqui

and the CLERK OF COURTS. The package was received on the 16th of June,

2021 at 2:15pm.

The Courts are Obstructing Justice by not giving a Living Soul, Sui Juris, Jus Soli a

way of defending oneself. Registered mail will never arrive on time with hearings occurring
so close together. If it is appropriate to e-mail notice of ZOOM

hearings, then why not to file documents?

Provide Clerk of Court email or access to CM/ECF

Notice:

USC 18 § 2076: CLERK IS TO FILE: “Whoever, being a clerk willfully refuses or neglects to make or forward any report, certificate,
statement, or document as required by law, shall be fined under this title or imprisoned not more than one year, or both".

USC 18 §2071: Whoever willfully and unlawfully conceals, removes, mutilates, obliterates, or destroys, or attempts to do so, documents
filed or deposited with any clerk or officer of any court, shall be fined or imprisoned not more than three years, or both.

Page 2 of 3
Case 1:21-cr-00386-TNM Document 41 Filed 07/09/21 Page 3 of 3

I, Me, Pauline Bauer the Living Soul, declare under the LAW of the United States of
America that foregoing document and statements herein are true and correct to the

best of my knowledge and ability to express.

  

 

4)
By: Yeh’

Pauline: Bauer a Living Soul
UCC 1 - 308
The Living Embodiment of God's Creation

Red Ink autograph and thumb print (seal)

Page 3 of 3
